UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4792
WILLIAM ROBERT WILLIAMS, JR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Northern District of West Virginia, at Martinsburg.
              W. Craig Broadwater, District Judge.
                             (CR-02-5)

                      Submitted: January 16, 2003

                      Decided: January 24, 2003

   Before WILLIAMS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Roger A. Inger, ROGER A. INGER, P.C., Winchester, Virginia, for
Appellant. Thomas E. Johnston, United States Attorney, Shawn
Angus Morgan, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WILLIAMS
                              OPINION

PER CURIAM:

   William Robert Williams, Jr., appeals from his conviction for being
a felon in possession of a firearm. Williams entered a conditional
guilty plea, reserving the right to appeal from the denial of his sup-
pression motion. He was sentenced to thirty-three months imprison-
ment, and he now appeals, arguing that the stop of his vehicle was not
justified under Terry v. Ohio, 392 U.S. 1 (1968). We affirm.

   Under the Fourth Amendment, a brief, investigatory, warrantless
stop of an automobile is permissible if an officer has a reasonable sus-
picion, based on specific articulable facts, that the occupant of the car
has committed a crime. Id. at 22-23. As long as the investigatory stop
is reasonably related in scope to the circumstances which justified the
interference, the stop is constitutionally permissible. United States v.
Sharpe, 470 U.S. 675, 682 (1985).

   Here, the officers were informed, by a 911 call and their own
observation, that Williams had just been involved in a domestic alter-
cation with his girlfriend, that he possessed guns during the alterca-
tion, that he had previously hit his girlfriend, that he had guns in his
vehicle which he was looking to discard, and that he evaded the
police when they attempted to pull him over. We find that, based on
this information, the officers had a reasonable, specific, and articul-
able basis to believe that Williams had committed a crime.*
See United States v. Lender, 985 F.2d 151, 154 (4th Cir. 1993) (eva-
sive behavior relevant factor in Terry analysis). Once Williams was
properly stopped, the officers viewed guns in plain sight, and Wil-
liams made an inculpatory statement. This information provided prob-
able cause for Williams’ arrest and the seizure of the firearms. Thus,
the district court did not err in adopting the report and recommenda-

   *Williams argues that, because West Virginia law requires corrobora-
tion of domestic violence allegations before a warrantless arrest may be
made, the officers were not permitted to stop Williams’ car, as there was
no corroboration of the 911 call. See W. Va. Code § 48-27-1002(a)(1)
(2001). However, the statute sets out requirements for arrests, not for
Terry stops, which are investigatory by nature.
                     UNITED STATES v. WILLIAMS                     3
tion of the magistrate judge and denying Williams’ motion to sup-
press.

   Accordingly, we affirm Williams’ conviction. We dispense with
oral argument, because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                        AFFIRMED